DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Status of Claims
Claims 1-2, 7-9, 12-14, and 17 are amended.
Claims 1-18 are pending in this present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2016-016345, filed on 01/29/2016.


Continuity
The present application is a continuation (CON.) of PCT/JP2017/002942 filed on 01/27/2017.

Examiner’s Remarks
After conversation with the attorney of record, Sung Pil Kim (reg. no. 74,077) on 06/01/2022, the claim amendment filed on 04/07/2022 is applied as same version to the “Request for Continued Examination” (RCE) on 05/05/2022 for examining purpose.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “…to perform,” in line 6 appears a type error or grammatical error.  The “…to perform,” should be changed “…to perform:”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent No. 8738639 (hereinafter as “Zafar”), in view of Kamali et al., US Pub. No. 20140207959 (hereinafter as “Kamali”).
Regarding claim 1, Zafar teaches: an information processing apparatus comprising:
a receiver (fig. 1 at element 130 embedded at least receiver for receiving data transmits from user terminal) configured to receive from a terminal a display request that includes information on a reference position and a search word; (fig. 1 as shown the user terminal at element 110 from user sending the request of the directory list including subscribers’ information (e.g., names, service, products, addresses/location, maps, etc.) to the directory server at element 130 via connecting network 120; fig. 7 at element S710 “Receive User Terminal Request” at the directory server 130, from the User Terminal at element S760; col. 9, lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”, wherein the keywords is illustrated as search word(s); and also col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, wherein the address, map, location are illustrated as the reference position.  ***Examiner’s notes:  the claim limitation is disclosed/defined in the Applicant’s Figures 1-3, 5 and 9; and instant specification, page 5)
a memory configured to store computer-readable instructions; (fig. 1 as shown both user terminal 110 and directory server 130 as generic computing system(s) embedded at least memory/memories for storing data/instructions, see further in col. 2, lines 35-55, col. 3, lines 22-28, and col. 4, lines 31-51, e.g., processor and memory) and 
a processor configured to execute the computer-readable instructions such that the processor is configured to cause the information processing apparatus to perform, extracting a search result based on the reference position and the search word; (again fig. 1 at elements 110 and 130 as explained above illustrated at least one of processors to process/execute the extracting/retrieving the search result, e.g., directory list of subscribers stored in database(s), see fig. 4 and 5 at elements 342 and 344, and col. 3, lines 60-67, e.g., “a search request”, and “a search result”, and col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, and lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”), the search results including one or more Points-Of-Interest (POIs) extracted based on the search word (see fig. 6 at element 620 the “Details Display” section is shown the “S-Mart Alexandria” is interpreted as POI per user input keyword search at element 640) 
display-controlling (col. 6, line 65 “Controller 310”) by identifying a position and a plurality of attributes associated with each of the extracted POIs from a POI management table (see fig. 6, element 610 as shown the table of plurality “name” with plurality attributes including the address=position/location which is identified/selected for display at element 620; col. 3, lines 60-67, “user 105 may access directory server 130 and submit a search request. In response to the search request, directory server 130 may search the stored directory information to identify records meeting some or all of the search criteria associated with the search request, and generate a search result” to col. 4, lines 1-10 “… In response to the identifier, directory server 130 may retrieve … and provide it to user terminal 110 for presentation to user 105.”, wherein the directory information stored in the directory server’s database=management table (fig. 1 and fig. 5) including the at least attribute(s) of subscribers’ information), and issuing a command to the terminal to display one or more of the attributes at a specific position corresponding to a respective one of the extracted POIs on a map displayed on a screen of the terminal (fig. 1 as explained above and the terminal (e.g., computing device) having monitor using graphical user interface (GUI) for displaying the directory information of subscribers (e.g., name, services, products, address, location/map) on the screen(s) see further shown in fig. 6, wherein the “S-Mart Alexandria…” is interpreted as a respective POI with the plurality information/attributes, e.g., address, distance, hours, etc., and at the “MAP” tab/section; and algorithm(s) in col. 8, lines 65-67 and col. 9, lines 1-67 to col. 10, lines 1-9 embedded the “issuing a command” as identifying, or satisfying, retrieving and providing/display techniques).
Zafar does not explicitly teach “wherein the display-controlling adjusts a number of the one or more of the attributes to be displayed on the map at the specific position corresponding to the respective one of the extracted POIs depending on a distance between the reference position and the position corresponding to the respective one of the extracted POIs.”
In the same field of endeavor (i.e., data processing), Kamali teaches “wherein the display-controlling adjusts a number of the one or more of the attributes to be displayed on the map at the specific position corresponding to the respective one of the extracted POIs depending on a distance between the reference position and the position corresponding to the respective one of the extracted POIs.” (figs. 11A-11B and Fig. 12 as shown the objects=points of interest associated with the number of represented icons=attributes as comparing to the Applicants’ Fig. 4 and Spec. at page 10. The Kamali’s figs. 11A-11B and Fig. 12 at elements 820a-820f displaying as search result(s) within the bound region/area that be able adjust/change depending on the distance between the reference position (e.g., user) and the position/location (e.g., other user or organization) corresponding to the retrieved/extracted POIs (see at elements 822a-822c; further in figs. 22A-22F, and 22G, and further in figs. 23A-23E; and pars. [0114] and [0118]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kamali would have provided Zafar with the above indicated limitations for representing the number of attributes (e.g., objects as shown via icon) to be displayed depending on a distance (e.g., range/radius) between the reference position and the position corresponding to the extracted objects of interest  for benefits of navigating in search POI and/or objects on multiple desired parameters depending a distance via GUI/screens (Kamali: see Abstract and pars. [0114-118]).
Regarding claim 3, Zafar and Kamali teach: wherein the display-controlling determines whether the search result or an organization to which the search result belongs bears a relationship with a user of the terminal (Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” wherein the accessed content from the directory server being an association with or relevance to (as “bears a relationship”) and provides content to the user terminal implies determines the search result; and Kamali: see figs. 12 and 22G as displaying the identified POI (e.g., restaurant, airports, theaters, etc. = organization) as search result and 23A-E as shown the search results belongs “bears”/icons relationship with the user of the terminal), and in a case of having determined that the relationship exists, issues the command to the terminal to display information representing that the relationship exists, at the position corresponding to the search result on the map. (see Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” and fig. 6 as shown displaying search result with the information, the address/location, and map; and Kamali: see figs. 12 and 23A-E at elements 2052s as shown that if the relationship exits, issues the command (e.g., contact via email, text, call, etc.) to the terminal to display information representing)

Regarding claim 4, Zafar teaches: wherein the display-controlling determines that the relationship exists in a case where the search result or the organization is registered as a friend in an account of the user on a social networking service. (e.g., subscribers=organization is registered to the directory server for online directories in the directory list stored in the database associated with the user database, fig. 1, elements 140 and 130, fig. 4, element 420 and fig. 5, element 520, and col. 7, lines 20-32 and lines 54-67 to col. 8, lines 1-12)

Regarding claim 5, Zafar teaches: wherein in the case of having determined that the relationship exists, the display-controlling issues the command to the terminal to display information regarding points that have been given to the user by the search result or the organization. (Zafar: fig. 6 as shown search result having the retrieve/issue a command for displaying information regarding points/location/map)

Regarding claim 6, Zafar teaches: wherein the display-controlling issues the command to the terminal to display information representing an evaluation made by other users of the search result or an organization to which the search result belongs at the position of the search result on the map. (e.g., “customer ratings of subscriber”=an evaluation made by other users, see col. 9, lines 3-6)

Regarding claim 7, Zafar and Kamali teach: wherein the display-controlling determines whether3GDYfji,Application No.: 16/046,151Docket No.: 6547LN-000015-US an attribute of a user of the terminal matches an attribute of a target user targeted by the search result or an organization to which the search result belongs (Kamali: see figs. 12 and 23A-E as shown the displayed search results on the terminal’s screen(s) with the representing icons which are interpreted attribute that matches as organizations (e.g., restaurant, cocktails, etc.)), and in a case of having determined that the attribute of the user of terminal and the attribute of the target user match with each other, issues the command to the terminal to display information representing that the attribute of the user is matched, at the position on the map. (Zafar: fig. 6 as shown search result having the retrieve displaying information with address/location/map based on user selected category or entered search keyword(s); and Kamali: see figs. 12, 22G and 23A-E as shown the displayed search results of the map with the information representing via icon which interpreted as the attribute matching to the objects=organizations, par. [0141-142])
 
Regarding claim 8, Zafar and Kamali teach: wherein the information is displayed by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these. (Zafar: see fig. 1 via GUI for display information as text, highlighting display, etc.; and Kamali: see figs. 12 and 22G via GUI for display icon, text, highlighting display)

Claims 9, 12-13 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis. Furthermore, regarding claim 12, Zafar teaches “transmitter configured to transmit a display request” (col. 4, lines 52-60 technically embedded the transmitter for communicating/translating the data/information between user terminal 110 and directory server 130, and further in col. 10, lines 43-50 “transmit a message to directory server 130 requesting the detailed listing information…”). This algorithm is also interpreted to the “transmitting a display request…” in claim 9 and 13, respectively.
Claims 2, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar and Kamali, and further in view of Feng, US Pub. No. 2009/0216732 (hereinafter as “Feng”).
Regarding claim 2, the claim is rejected by the same reasons set forth above to claim 9. Zafar and Kamali do not explicitly teach the limitation “wherein the number of the one or more attributes to be displayed are greater when the distance is shorter.”
In the same field of endeavor, Feng teaches: wherein the number of the one or more attributes to be displayed are greater when the distance is shorter. (par. [0044] “…screen display under the present invention for listing POI entries along with corresponding entry value indicators and the information window where list entries are classified by a plurality of distance ranges. Fig. 5A shows a case where the smallest distance range is selected” implies a shorter distance is specified the number of the representing the listed “POI entries”=attributes, disclosed in Figs. 1B-1F, further in pars. [G046] ‘the closest POI that is located at about 0.2 miles from the current position...” [0056] "the shortest time number can reach this restaurant” implies to the shorter distance as know by a skilled artisan, and [0068]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Feng would have provided Zafar, and Kamali with the above indicated limitation for benefits of displaying many number of attributes in the shorter distance (Feng: see pars. [0049-52]).

Regarding claim 10, the claim is rejected by the same reasons set forth above to claim 9. Zafar and Kamali do not explicitly teach the limitation “activating a predetermined menu of a social networking service in response to receiving a selection of the position.”
In the same field of endeavor, Feng teaches: activating a predetermined menu of a social networking service in response to receiving a selection of the position. (fig. 1B-1H: shown as activated predetermined menu for a selection of the position (e.g., POIs), and par. [0022])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Feng would have provided Zafar, and Kamali with the above indicated limitation for benefits of activating (e.g., selecting) a predetermined menu to facilitate searching and displaying information (Feng: see pars. [0049-52]).

Regarding claim 11, Kamali and Feng teach wherein the predetermined menu is a menu of a chat service or a menu of friend registration (Kamali: figs. 23A-23E as shown/displaying the menu as social contacts, emails, text message as interpreted as the chat service menu, and pars. [0187]; and Feng: fig. 1 shown as the predetermined menu of a chat service(s), par. [0022])

Claims 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar and Kamali, and further in view of Miyakawa, US Pub. No. 20120203787 (hereinafter as “Miyakawa”).
Regarding claim 14, the claim is rejected by the same reasons set forth above to claim 1.  However, Zafar and Kamali do not explicitly teach the limitation: “wherein the processor is further configured to cause the information processing apparatus to collect and manage a relevance information table between a user and a place based on an identifier of the user of the terminal transmitted from the terminal in a database, the relevance information table including at least one of information regarding a relationship on social media between the user and each place, information regarding a customer correspondence state at each place, target information of each place in terms of services and/or products provided thereby, or user attribute information received from the terminal of the user.”
In the same field of endeavor (i.e., data processing), Miyakawa teaches: 
wherein the processor is further configured to cause the information processing apparatus to collect and manage a relevance information table between a user and a place based on an identifier of the user of the terminal transmitted from the terminal in a database (see fig. 6 at element 104 – Collected data storage section, which is interpreted as the database storing the collected information/data embedded the relevance information, also fig. 1 at element 112 – Evaluation data storage section is interpreted the managing data/information embedded a relevance information as broadest reasonable interpretation (see MPEP 2111), Figs. 10-12 are shown the relevance information table including user name as interpreted as the user’s identifier, and par. [0007] wherein “ID data, position data of a mobile terminal related to a user and time data …” illustrated the user of the terminal uses to transmit data/information) , the relevance information table including at least one of information regarding a relationship on social media between the user and each place, information regarding a customer correspondence state at each place, target information of each place in terms of services and/or products provided thereby, or user attribute information received from the terminal of the user (again figs. 10-12 as shown the relevance information table including information regarding a user=customer correspondence stay point (fig. 12, e.g., stay point and position), which is interpreted as the state at each place (or point of interest (POI) or location).  *** Examiner’s note: since the claim recites the phrase “at least one of …., …, or…” as optional language, examiner only chooses one limitation for examining purpose)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Miyakawa would have provided Zafar, and Kamali with the above indicated limitation for benefits of storing and retrieving the user position and any other relevance information from the table of the database efficiently in the navigated location (Miyakawa: see pars. [0049-52]).
Claims 16-18 are rejected in the analysis of above claim 14; and therefore, the claims are rejected on that basis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Kamali, and Miyakawa, and further in view of FUSHIKI et al., US Pub. No. 20080294331 (hereinafter as “Fushiki”).
Regarding claim 15, the claim is rejected by the same reasons set forth above to claims 1 and 14. However, the combination of Zafar, Kamali, and Miyakawa do not EXPLICILY teaches the newly added limitation: “wherein the display-controlling causes the terminal to additionally display on the map, relevance information extracted from the relevance information table stored in the database in connection with the user and at least one of a first place and a second place in response to the at least one of the first place and the second place being within a third distance from the reference position.”
In the same field of endeavor (i.e., data processing), Fushiki teaches: 
wherein the display-controlling causes the terminal to additionally display on the map (fig. 12 as show the displaying map on the user’s terminal with the display-controlling (e.g., mouse, touch point, etc.)), relevance information extracted from the relevance information table stored in the database in connection with the user (figs. 15-16 as shown the table(s) having the information/data, which are interpreted as the relevance information) stored in the database (see fig. 1 at elements 101-103, and 201-202) for retrieve=extract (see fig. 8 at element S42, S48, S50-S51) for displaying on the map (see fig. 12)) and at least one of a first place and a second place (fig. 12 is shown the car starting position as known the current position as interpreted as the first place and the destination=target place as interpreted as the second place) in response to the at least one of the first place and the second place being within a third distance from the reference position (fig. 2 as shown the routes from the car position=first place to destination=second place with the route A, route B, and route C with the distance, e.g., 25km, 29km, and 35km at element 231, which is embedded the “third distance from the reference position” as known by a skilled artisan)(Paragraphs 0016, 0065, 0091).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Fushiki would have provided Zafar, Kamali and Miyakawa with the above indicated limitation for benefits of showing/guiding user with the different routes/distance associated the any other relevance information retrieving/extracting from the database table efficiently in the navigation purpose (Fushiki: see pars. [0131-133]).

Response to Arguments
Referring claim objections to claims 14 and 17, the objections have been withdrawn to these claims in view of amendment to the claims.
Referring to claim rejections under 35 U.S.C. 101, Applicant’s amendment in claims 1, 9, 12-13 do not overcome the 35 U.S.C. 101 rejections as being abstract ideas (see the rejections set forth above for details). The Applicant’s arguments (Remarks, pages 10-12) have been fully considered, but are not persuasive.  
In fact, the limitation of “display-controlling by identifying a position and a plurality of attributes associated with each of the extracted POIs from a POI management table,…”, as drafted, is a process, that perform in a mind (e.g., obversions, judgments, evaluations, etc.) but recites by a computing components. Thus, the “by identifying…” step represents a “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), Part III, as analysis under Step 2A, Prong I). In addition, the limitation “wherein the display-controlling adjusts a number of the one or more of the attributes to be displayed on the map at the specific position corresponding to the respective one of the extracted POIs depending on a distance between the reference position and the position corresponding to the respective one of the extracted POIs” represents as additional limitation that does not integrate as a practical application because the “adjusts” the number of the attributes (i.e., data/information) to be displayed on the map via graphical user interface/screen(s) is represented an insignificant extra solution activity. Therefore, the “adjusts” step does not integrate the judicial exception into a practical application of showing “how to perform the “adjusts” the number of the attributes to displayed on the map at the specific position so that it does not impose any meaningful limits at least on “practicing” data processing (see MPEP 2106.05(a)-(h), as analysis under Step 2A, Prong II).  
For at least above reasons, the rejections are still maintained.
Referring to claim rejections under 35 U.S.C. 103, the Applicant’s arguments filed on 05/05/2022 to the amended limitation of “the display-controlling adjusts a number of the one or more of the attributes to be displayed on the map at the specific position corresponding to the respective one of the extracted POIs depending on a distance between the reference position and the position corresponding to the respective one of the extracted POIs”, as recited in claims 1, 9, and 12-13, (Remarks, pages 12-15) have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. See the rejections set forth above for details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169